            Case 4:19-cv-01167-JST Document 26-1 Filed 11/26/19 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10
     FACEBOOK, INC., a Delaware corporation and     Case No. 4:19-cv-1167-JST
11   INSTAGRAM, LLC, a Delaware limited liability
     company,                                       [PROPOSED] ORDER GRANTING
12                                                  PLAINTIFFS’ THIRD MOTION TO
                         Plaintiffs,                CONTINUE CASE MANAGEMENT
13                                                  CONFERENCE [L.R. 6-1(B)]
           v.
14                                                  CURRENT DATE: December 17, 2019
     9 XIU NETWORK (SHENZHEN) TECHNOLOGY            PROPOSED DATE: March 17, 2020
15   CO., LTD. a/k/a JIUXIU NETWORK
     (SHENZHEN) TECHNOLOGY CO., LTD.;               TIME:         2:00 p.m.
16                                                  CTRM:         Oakland – 6 – 2nd Floor
     9 XIU FEISHU SCIENCE AND TECHNOLOGY
     COMPANY LTD.;
17
     9 XIUFEI BOOK TECHNOLOGY CO., LTD.;            Hon. Jon S. Tigar
18   HOME NETWORK (FUJIAN) TECHNOLOGY
     CO., LTD.;
19   WEI GAO a/k/a GAO WEI;
     ZHAOCHUN LIU a/k/a/ LIU ZHAOCHUN; and
20   ZHAOPING LIU a/k/a LIU ZHAOPING,
21                       Defendants.
22

23

24

25

26

27
28

                                                                                    [PROPOSED] ORDER
                                                                                Case No. 4:19-cv-1167-JST
             Case 4:19-cv-01167-JST Document 26-1 Filed 11/26/19 Page 2 of 3


 1          The Court, having read and considered Plaintiffs’ Third Motion to Continue Case Management

 2   Conference [L.R. 6-1(B)], and good cause appearing, ORDERS that the motion is GRANTED.

 3          It is further ORDERED that the Case Management Conference in this action is continued from

 4   December 17, 2019 to March 17, 2020 at 2:00 p.m. in Courtroom 6, 2nd Floor, Oakland, CA.

 5

 6          IT IS SO ORDERED.

 7

 8   DATED: _______________________                   _______________________________________
                                                      Jon S. Tigar
 9                                                    U.S. District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                     1
                                                                                    [PROPOSED] ORDER
                                                                               CASE NO. 4:19-CV-1167-JST
               Case 4:19-cv-01167-JST Document 26-1 Filed 11/26/19 Page 3 of 3



     1                                     CERTIFICATE OF SERVICE

    2                       STATE OF CALIFORNIA,COUNTY OF LOS ANGELES

     3        I declare that I am a citizen ofthe United States and a resident of Los Angeles, California or
      employed in the County of Los Angeles, State of California. I am over the age of 18 and not a party to
    4 the within action. My business address is Tucker Ellis LLP,515 South Flower Street, Forty-Second
      Floor, Los Angeles, California 90071-2223.
    5
              On November 26,2019,I served the following: [PROPOSED]ORDER GRANTING
    6 PLAINTIFFS' THIRD MOTION TO CONTINUE CASE MANAGEMENT CONFERENCE
      [L.R.6-1(B)] on the interested parties in this action as follows:
    7

     8    9 Xiu Network(Shenzhen)Tech. Co., Ltd.
         a/k/a Jiuxiu Network(Shenzhen)Tech. Co.,                   Zhaochun Liu a/k/a Liu Zhaochun
    9                       Ltd.
O                                                                1002C, 10th Floor, Build A,Haide Building,
    10    9 Xiu Feishu Science and Tech. Co., Ltd.                       Nan Xin Road Xiang Nan,
•            9 Xiufei Book Technology Co., Ltd.
•kl 11
                                                                 Nan Shan Street, Nanshan District, Shenzhen
           Home Network(Fujian)Tech. Co.,Ltd.
                                                                        Email: Anly2016@qq.com
g 12               Wei Gao a/k/a Gao Wei
                                                                            416257666@qq.com
•          No. 112, Shanghai V Gu, 1 Hao Chengshi
  13                                                                      32687976006@qq.com
            Yongxian Road, Maantang Community,
                                                                     Zhaoping Liu a/k/a.Liu Zhaoping
    14    Bantian Street, Longgand District, Shenzhen
                                                                 1002C, 10th Floor, Build A,Haide Building,
                 Email: 262740299@qq.com                                 Nan Xin Road Xiang Nan,
    15
                     493661190@qq.com                            Nan Shan Street, Nanshan District, Shenzhen
    16                793661190@qq.com                                  Email: 416257666@qq.com
    17                  geeai@qq.com                                       3200369367@qq.com
• 18                zubin878@foxmail.com
                                                   DEFENDANTS
    19 (X)     BY EMAIL: the above-entitled document to be served electronically by email.
•
    20 (X)     BY MAIL: By placing a true copy thereof enclosed in a sealed envelope(s) addressed as above,
               and placing each for collection and mailing on the below indicated day following the ordinary
    21         business practices at Tucker Ellis LLP. I certify I am familiar with the ordinary business
               practices of my place of employment with regard to collection for mailing with the United States
    22         Postal Service. I am aware that on motion ofthe party served, service is presumed invalid if
               postal cancellation date or postage meter date is more than one day after date of deposit or
    23         mailing affidavit.
    24 (X)     FEDERAL: I declare that I am employed in the office of a member ofthe bar ofthis Court at
               whose direction the service was made.I declare under penalty of perjury under the laws ofthe
    25         United States of America that the foregoing is true and correct.
    26
               Executed on November 26,2019, at Los Angeles, Califo
    27

    28
                                                                   Deborah DeLuna

                                                                          PROOF OF SERVICE OF PROPOSED ORDER
                                                                                        Case No. 4:19-cv-1167-JST
